DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 27 JAN 2022 has been entered.
Claim Rejections – 35 USC § 112
The 27 JAN 2022 amendments to claims 1 and 28 overcome the rejections noted in the previous Office action.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotations of 35 U.S.C. 102 and 103.
Claims 1 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Peng et al. (US 20150118850; below, “Peng” – previously cited). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Peng, in FIGS. 1-11 and related text, e.g., Abstract, paragraphs [0001] to [0027], claims 1-20, discloses a method of forming a device, the method comprising:

    PNG
    media_image1.png
    766
    173
    media_image1.png
    Greyscale

forming (FIG. 1) a mandrel layer (106) over a layer to be patterned (110);
patterning (FIGS. 2[Wingdings font/0xE0]3) the mandrel layer (106) to form a mandrel (106ʹ) using a lithography process;

    PNG
    media_image2.png
    784
    257
    media_image2.png
    Greyscale

conformally depositing (FIG. 6) a first etch mask layer (116B) of a first thickness along sidewalls of the mandrel (106ʹ) and extending over a top surface of the mandrel (106ʹ);
conformally depositing (FIG. 7) a second etch mask layer (118A) of a second thickness less than the first thickness over the first etch mask layer (118B) after depositing the first etch mask layer, the first etch mask layer (118B) extending over the mandrel (106ʹ) between the top surface and the second etch mask layer;
using a first anisotropic etching process, simultaneously etching (FIGS. 7[Wingdings font/0xE0]8) the first etch mask layer (116B) and the second etch mask layer (118A) to form an etch 

    PNG
    media_image3.png
    789
    234
    media_image3.png
    Greyscale

removing (FIGS. 8[Wingdings font/0xE0]9) the mandrel (106ʹ) to expose an underlying surface of the layer to be patterned (110); and

    PNG
    media_image4.png
    603
    186
    media_image4.png
    Greyscale

using the etch mask (120), forming a feature by performing a second anisotropic etching process to pattern the layer to be patterned (110), wherein during the first anisotropic etching process, the first etch mask layer (116B) etches at a first rate and the second etch mask layer (118A) etches at a second rate, and wherein the first rate is different from the second rate.
Thus, Peng anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Peng’s method cannot constitute each and every claimed step, it would have In re Leshin, 125 USPQ 416 (CCPA 1960)); and 2. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 25, Peng discloses the method of claim 1, wherein the first etch mask layer (118B) comprises silicon oxide and the second etch mask layer (118A) comprises silicon nitride (e.g., [0014], [0018]).
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 3-5, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Peng. MPEP § 2143(A)-(G).
RE 3, Peng discloses the method of claim 1, wherein the first rate is at least two times the second rate. Regarding the underlined portion, applicants are reminded that etch rates can be parametrically controlled, e.g., length of plasma treatment, gas of plasma treatment, rate of plasma treatment, temperature of plasma treatment, humidity of plasma treatment, surface morphology. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
RE 4, Peng discloses the method of claim 1, wherein (see below for: the first etch mask layer (116B) comprises silicon oxide) and the second etch mask layer (118A) comprises titanium oxide (e.g., [0014] 116B and 118A may be formed of any suitable material). Peng discloses the claimed invention except for the first etch mask layer comprising silicon oxide. It would have been obvious … to use silicon oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 5, Peng discloses the method of claim 1, wherein (see below for: the first etch mask layer (116B) comprises silicon) and the second etch mask layer (118A) comprises a metal (e.g., [0014]). Peng discloses the claimed invention except for the first etch mask layer comprising silicon. It would have been obvious … to use silicon oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 28, Peng, in FIGS. 1-11 and related text, e.g., Abstract, paragraphs [0001] to [0027], claims 1-20, discloses a method of forming a device, the method comprising:
forming a mandrel layer (106) over a layer to be patterned (110);
patterning the mandrel layer (106) to form a mandrel (106ʹ) using a lithography process;

conformally depositing a second etch mask layer (118A) of a second thickness less than the first thickness over the first etch mask layer (116B) after depositing the first etch mask layer, the first etch mask layer (116B) extending over the mandrel (106ʹ) between the top surface and the second etch mask layer (118A);
using a first anisotropic etching process, simultaneously etching the first etch mask layer (116B) at a first rate and the second etch mask layer (118A) at a second rate to form an etch mask (120) comprising the first etch mask layer (116B) and the second etch mask layer (118A), (see below for: wherein the first rate is at least two times the second rate), and wherein forming the etch mask (120) comprises sharpening rounded corners of the etch mask (120) using the differential between the first rate and the second rate;
removing the mandrel (106ʹ) to expose an underlying surface of the layer to be patterned (110); and
using the etch mask (120), forming a feature by performing a second anisotropic etching process to pattern the layer to be patterned (110).
Regarding the underlined portion of claim 28, applicants are reminded that etch rates can be parametrically controlled, e.g., length of plasma treatment, gas of plasma treatment, rate of plasma treatment, temperature of plasma treatment, humidity of plasma treatment, surface morphology. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). It would have been obvious … to modify the In re Leshin, 125 USPQ 416 (CCPA 1960)); and 2. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 30, Peng discloses the method of claim 28, wherein (see below for: the first etch mask layer (118B) comprises silicon) and the second etch mask layer (118A) comprises a metal (e.g., [0014] “may be formed of any suitable material”). Peng discloses the claimed invention except for the first etch mask layer comprising silicon oxide. It would have been obvious … to use silicon oxide; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claims 1, 3-5, 25, 28, and 30 are rejected.
Allowable Subject Matter
Claims 7-9, 24, and 29 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The 7 JAN 2022 amendments to claims 1, 17, 22, 23, and 28 have been noted and entered.
The 7 JAN 2022 cancellation of claim 21 has been noted and entered.
The 7 JAN 2022 addition of new claim 30 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 7 JAN 2022 rebuttal arguments (REM pages 7-13) have been fully considered, but are found to be unpersuasive considering the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Applicants’ assertion that claim 17 and its dependents describe allowable subject matter is persuasive. REM pages 10-13.
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive. Accordingly, claims 1, 3-5, 25, 28, and 30 are rejected.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815